Exhibit 10.1



AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this "Agreement") is made as of
April 8, 2009, by and among VeriFone Holdings, Inc., a Delaware corporation (the
"Company"), VeriFone, Inc., a Delaware corporation ("Employer"), and Douglas G.
Bergeron ("Executive").

WHEREAS THE Company, Employer and Executive are parties to that certain Amended
and Restated Employment Agreement, dated as of January 4, 2007 (the "2007
Employment Agreement"), which provided for among other things, the terms and
conditions of Executive's employment and compensation with the Company through
October 31, 2009; and

WHEREAS Employer desires to continue to employ Executive on the terms and
conditions set forth herein, and Executive is also willing to continue such
employment on such terms and conditions;

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties to this agreement hereby agree as follows:

    Employment
    . Employer agrees to continue to employ Executive and Executive agrees to
    accept such employment for the renewal period beginning as of the date
    hereof and ending upon Executive's separation pursuant to
    Section 1(e)
    hereof (the "
    Employment Period
    ").
    Position and Duties
    .
     i.  During the Employment Period, Executive shall serve as the Chief
         Executive Officer of Employer and shall have the duties,
         responsibilities and authority implied by such position, including,
         without limitation, the responsibilities associated with all aspects of
         the daily operations of Employer and the identification, negotiation,
         completion and integration of any acquisitions made by the Company,
         Employer or their Subsidiaries (as defined below), subject to the power
         and authority of the Board of Directors of the Company (the "Board") to
         expand or limit such duties, responsibilities and authority in
         accordance with the terms and conditions of this Agreement.
     ii. Executive shall report to the Board, and Executive shall devote his
         best efforts and his full business time and attention to the business
         and affairs of the Company, Employer and their Subsidiaries; provided
         that during the Employment Period the Executive shall be entitled to
         (A) serve, after appropriate consultation with the Board, on corporate,
         civic or charitable boards or committees, (B) deliver lectures and
         fulfill speaking engagements and (C) manage his personal and family
         investments, so long as such activities do not interfere substantially
         with the performance of the Executive's responsibilities to the Company
         and Employer under this Agreement.
    
    Salary and Bonus
    . Employer will pay Executive a base salary (the "
    Annual Base Salary
    "). The Annual Base Salary will be set at $700,000 per annum for the fiscal
    year ending October 31, 2009. The Annual Base Salary will be subject to
    adjustment in subsequent years by the Board, upon recommendation of the
    Board's Compensation Committee (the "
    Compensation Committee
    "). Annual bonus eligibility and any related bonus target will be determined
    for each year by the Compensation Committee in its discretion (the "
    Annual Bonus Target
    "). For the fiscal year ending October 31, 2009, Employer and Executive have
    agreed that Executive's Annual Bonus Target will be set at zero. The actual
    amount of Executive's cash bonus for any fiscal year may range from 0% to
    200% of the Annual Bonus Target depending on the Executive's performance as
    determined by the Compensation Committee in its discretion. To the extent
    that the Compensation Committee establishes an Annual Bonus Target that is
    conditioned upon the Company's financial performance meeting targets
    specified by the Compensation Committee in its discretion in any period, the
    Compensation Committee may, in its discretion, include a provision requiring
    that any bonus actually paid to Executive be reimbursed to the Employer in
    the event or to the extent that, during a time period established by the
    Compensation Committee and communicated to the Executive at the time such
    incentives were established, the Company announces a restatement of its
    financial results, a result of which is that the relevant performance
    threshold would no longer be met.
    Benefits
    . During the Employment Period, except as otherwise expressly provided
    herein, the Executive shall be entitled to participate in all employee
    benefit and other plans, practices, policies and programs and fringe
    benefits on a basis no less favorable than that provided to other executive
    officers of the Company.
    Equity Grants
    . During the Employment Period, except as otherwise determined by the Board
    of Directors, upon the recommendation of the Board's Compensation Committee,
    Executive will be granted Awards under the Company's Amended and Restated
    Equity Incentive Plan (or any successor plan) in an amount and under terms
    and conditions similar to those for the initial equity grant described
    below, the amount, terms and conditions of which will be subject to the
    final determination of the Board of Directors, upon the recommendation of
    the Board's Compensation Committee. On the Effective Date, the Executive
    shall receive an initial equity grant in the form of stock option Awards (as
    defined in the Company's Amended and Restated 2006 Equity Incentive Plan)
    with the terms and conditions established by the Board of Directors upon the
    recommendation of the Compensation Committee.
    Separation
    . The Employment Period will continue until (x) Executive's resignation,
    Disability (as defined below) or death, (y) the Board decides to terminate
    Executive's employment with or without Cause, or (z) the term of this
    Agreement ends. The initial term of this Agreement shall commence on the
    date hereof and, unless earlier terminated in accordance with the terms
    hereof, shall remain in full force and effect until October 31, 2012. This
    Agreement shall, when six months remain in the initial term or in a
    subsequent term (the "
    Automatic Renewal Date
    "), automatically extend for an additional 12 months, unless the Company or
    Employer delivers written notice to Executive of the Company's intent not to
    renew prior to the Automatic Renewal Date.
    Termination for Cause
    . If Executive's employment is terminated by Employer for Cause (as defined
    below), Executive will receive no benefits or compensation (other than
    unpaid Annual Base Salary or accrued benefits, as the case may be), except
    as required by law.
    Termination without Cause or Resignation with Good Reason
    . If Executive's employment is terminated by Employer without Cause or
    Executive resigns with Good Reason, (i) Executive shall be entitled to
    receive a continuation of medical benefits on substantially the same terms
    as in effect at the time immediately preceding the termination during the
    two-year period commencing on the date of termination and (ii) during the
    one year period commencing on the date of termination (the "
    Initial Severance Period
    "), Employer shall pay to Executive an aggregate amount equal to his Annual
    Base Salary plus the amount of bonus received by Executive with respect to
    the immediately previous full fiscal year (the "
    Prior Year Bonus
    "), payable in equal installments on the Employer's regular salary payment
    dates. Employer may (in its sole discretion) elect to extend the Initial
    Severance Period for one additional one-year period (the "
    Additional Severance Period
    ") by providing Executive written notice of such extension no less than 60
    days prior to the last day of the Initial Severance Period and paying
    Executive an additional amount equal to his Annual Base Salary plus the
    Prior Year Bonus, payable in equal installments on the Employer's regular
    salary payment dates. The amounts payable during the Additional Severance
    Period pursuant to this
    Section 1(e)
    shall be reduced by the amount of any compensation Executive receives with
    respect to any other employment during such period. Upon request from time
    to time, Executive shall furnish Employer with a true and complete
    certificate specifying any such compensation earned or received by him
    during such period. The Company's Board of Directors upon recommendation of
    its Compensation Committee may in its discretion extend the Initial
    Severance Period, either before or concurrently with any termination of
    employment.
    Resignation without Good Reason
    . If Executive resigns without Good Reason and provides 90 days written
    notice prior to termination of employment, Executive is entitled to the
    Annual Base Salary and other benefits accrued through the termination date
    of the Executive's employment, and no additional compensation.
    Termination by Disability or Death
    . If Executive's employment is terminated by the Executive's Disability or
    death, Executive shall receive the Annual Base Salary through the date of
    termination, and, in the case of Disability, a continuation of medical
    benefits on substantially the same terms for 18 months following the date of
    termination.

    Confidential Information
    .
    Obligation to Maintain Confidentiality
    . Executive acknowledges that the information, observations and data
    obtained by him during the course of his performance under this Agreement
    concerning the business and affairs of the Company, Employer and their
    respective Subsidiaries and Affiliates (as defined below) are the property
    of the Company, Employer or such Subsidiaries and Affiliates, including
    information concerning acquisition opportunities in or reasonably related to
    the Company's and Employer's business or industry of which Executive becomes
    aware during the Employment Period. Therefore, Executive agrees that he will
    not disclose to any unauthorized Person (as defined below) or use for his
    own account any of such information, observations or data without the
    Board's written consent, unless and to the extent that the aforementioned
    matters, (i) become generally known to and available for use by the public
    other than as a result of Executive's acts or omissions to act, (ii) was
    known to Executive prior to Executive's employment with Employer, the
    Company or any of their Subsidiaries and Affiliates, or (iii) is required to
    be disclosed pursuant to any applicable law or court order. Executive agrees
    to deliver to the Company at a Separation, or at any other time the Company
    may request in writing, all memoranda, notes, plans, records, reports and
    other documents (and copies thereof) relating to the business of the
    Company, Employer and their respective Subsidiaries and Affiliates
    (including, without limitation, all acquisition prospects, lists and contact
    information) that he may then possess or have under his control.
    Ownership of Property
    . Executive acknowledges that all inventions, innovations, improvements,
    developments, methods, processes, programs, designs, analyses, drawings,
    reports, and all similar or related information (whether or not patentable)
    that relate to the Company's, Employer's or any of their respective
    Subsidiaries' or Affiliates' actual or anticipated business, research and
    development, or existing or future products or services and that are
    conceived, developed, contributed to, made, or reduced to practice by
    Executive (either solely or jointly with others) while employed by the
    Company, Employer or any of their respective Subsidiaries or Affiliates
    (including any of the foregoing that constitutes any proprietary information
    or records) ("
    Work Product
    ") belong to the Company, Employer or such Subsidiary or Affiliate and
    Executive hereby assigns, and agrees to assign, all of the above Work
    Product to the Company, Employer or to such Subsidiary or Affiliate. Any
    copyrightable work prepared in whole or in part by Executive in the course
    of his work for any of the foregoing entities shall be deemed a "work made
    for hire" under the copyright laws, and the Company, Employer or such
    Subsidiary or Affiliate shall own all rights therein. To the extent that any
    such copyrightable work is not a "work made for hire," Executive hereby
    assigns and agrees to assign to the Company, Employer or such Subsidiary or
    Affiliate all right, title, and interest, including without limitation,
    copyright in and to such copyrightable work. Executive shall promptly
    disclose such Work Product and copyrightable work to the Board and perform
    all actions reasonably requested by the Board (whether during or after the
    Employment Period) to establish and confirm the Company's, Employer's or
    such Subsidiary's or Affiliate's ownership (including, without limitation,
    assignments, consents, powers of attorney, and other instruments).
    Third Party Information
    . Executive understands that the Company, Employer and their respective
    Subsidiaries and Affiliates will receive from third parties confidential or
    proprietary information ("
    Third Party Information
    ") subject to a duty on the Company's, Employer's and their respective
    Subsidiaries' and Affiliates' part to maintain the confidentiality of such
    information and to use it only for certain limited purposes. During the
    Employment Period and thereafter, and without in any way limiting the
    provisions of
    Section 2(a)
    above, Executive will hold Third Party Information in the strictest
    confidence and will not disclose to anyone (other than personnel of the
    Company, Employer or their respective Subsidiaries or Affiliates who need to
    know such information in connection with their work for the Company,
    Employer or their respective Subsidiaries or Affiliates) or use, except in
    connection with his work for the Company, Employer or their respective
    Subsidiaries or Affiliates, Third Party Information unless expressly
    authorized by a member of the Board in writing.
    Use of Information of Prior Employers
    . During the Employment Period, Executive will not improperly use or
    disclose any confidential information or trade secrets, if any, of any
    former employers or any other Person to whom Executive has an obligation of
    confidentiality, and will not bring onto the premises of the Company,
    Employer or any of their respective Subsidiaries or Affiliates any
    unpublished documents or any property belonging to any former employer or
    any other Person to whom Executive has an obligation of confidentiality with
    respect to such unpublished documents or property unless consented to in
    writing by the former employer or Person. Executive will use in the
    performance of his duties only information that is (i) generally known and
    used by Persons with training and experience comparable to Executive's and
    that is (x) common knowledge in the industry or (y) is otherwise legally in
    the public domain, (ii) is otherwise provided or developed by the Company,
    Employer or any of their respective Subsidiaries or Affiliates or (iii) in
    the case of materials, property or information belonging to any former
    employer or other Person to whom Executive has an obligation of
    confidentiality, approved for such use in writing by such former employer or
    Person.

    Noncompetition and Nonsolicitation
    . Executive acknowledges that in the course of his employment with Employer
    he will become familiar with the Company's, Employer's and their respective
    Subsidiaries' trade secrets and with other confidential information
    concerning the Company, Employer and such Subsidiaries and that his services
    will be of special, unique and extraordinary value to the Company and
    Employer and such Subsidiaries. Therefore, Executive agrees that:
    Noncompetition
    . During the Employment Period and (i) in the event of a termination of
    Executive's employment by the Board without Cause or by Executive with Good
    Reason, during the period beginning on the date of termination and ending on
    the last day of the Initial Severance Period or on the last day of the
    Additional Severance Period, if Employer elects to extend the Initial
    Severance Period pursuant to
    Section 1(e)
    hereof, or (ii) in the event of a termination of Executive's employment for
    any other reason, during the period of two years thereafter (such one or two
    year period, as the case may be, the "
    Noncompete Period
    "), he shall not, anywhere in the world, directly or indirectly own, manage,
    control, participate in, consult with, render services for, or in any manner
    engage in any business competing with the businesses of the Company,
    Employer or their respective Subsidiaries or any business in which the
    Company, Employer or any of their respective Subsidiaries has entertained
    discussions or has requested and received information relating to the
    acquisition of such business by the Company, Employer or their respective
    Subsidiaries during the six-month period immediately prior to the
    Separation.
    Nonsolicitation
    . During the Employment Period and the Noncompete Period, Executive shall
    not directly or indirectly through another entity (i) induce or attempt to
    induce any employee of the Company, Employer or their respective
    Subsidiaries to leave the employ of the Company, Employer or such
    Subsidiary, or in any way interfere with the relationship between the
    Company, Employer and any of their respective Subsidiaries and any employee
    thereof, (ii) hire any person who was an employee of the Company, Employer
    or any of their respective Subsidiaries within 180 days prior to the time
    such employee was hired by Executive, (iii) induce or attempt to induce any
    customer, supplier, licensee or other business relation of the Company,
    Employer or any of their respective Subsidiaries to cease doing business
    with the Company, Employer or such Subsidiary or in any way interfere with
    the relationship between any such customer, supplier, licensee or business
    relation and the Company and any Subsidiary or (iv) directly or indirectly
    acquire or attempt to acquire an interest in any business relating to the
    business of the Company, Employer or any of their respective Subsidiaries
    and with which the Company, Employer and any of their respective
    Subsidiaries has entertained discussions or has requested and received
    information relating to the acquisition of such business by the Company,
    Employer or any of their respective Subsidiaries in the two-year period
    immediately preceding a Separation.
    Enforcement
    . If, at the time of enforcement of
    Section 2
    or this
    Section 3
    , a court holds that the restrictions stated herein are unreasonable under
    circumstances then existing, the parties hereto agree that the maximum
    duration, scope or geographical area reasonable under such circumstances
    shall be substituted for the stated period, scope or area and that the court
    shall be allowed to revise the restrictions contained herein to cover the
    maximum duration, scope and area permitted by law. Because Executive's
    services are unique and because Executive has access to confidential
    information, the parties hereto agree that money damages would be an
    inadequate remedy for any breach of this Agreement. Therefore, in the event
    a breach or threatened breach of this Agreement, the Company, Employer,
    their respective Subsidiaries or their successors or assigns may, in
    addition to other rights and remedies existing in their favor, apply to any
    court of competent jurisdiction for specific performance and/or injunctive
    or other relief in order to enforce, or prevent any violations of, the
    provisions hereof (without posting a bond or other security).
    Additional Acknowledgments
    . Executive acknowledges that the provisions of this
    Section 3
    are in consideration of: (i) employment with the Employer, and
    (ii) additional good and valuable consideration as set forth in this
    Agreement. In addition, Executive agrees and acknowledges that the
    restrictions contained in
    Section 2
    and this
    Section 3
    do not preclude Executive from earning a livelihood, nor do they
    unreasonably impose limitations on Executive's ability to earn a living. In
    addition, Executive acknowledges (i) that the business of the Company,
    Employer and their respective Subsidiaries will be international in scope
    and without geographical limitation, (ii) notwithstanding the state of
    incorporation or principal office of the Company, Employer or any of their
    respective Subsidiaries, or any of their respective executives or employees
    (including the Executive), it is expected that the Company and Employer will
    have business activities and have valuable business relationships within its
    industry throughout the world, and (iii) as part of his responsibilities,
    Executive will be traveling around the world in furtherance of Employer's
    business and its relationships. Executive agrees and acknowledges that the
    potential harm to the Company and Employer of the non-enforcement of
    Section 2
    and this
    Section 3
    outweighs any potential harm to Executive of its enforcement by injunction
    or otherwise. Executive acknowledges that he has carefully read this
    Agreement and has given careful consideration to the restraints imposed upon
    Executive by this Agreement, and is in full accord as to their necessity for
    the reasonable and proper protection of confidential and proprietary
    information of the Company and Employer now existing or to be developed in
    the future. Executive expressly acknowledges and agrees that each and every
    restraint imposed by this Agreement is reasonable with respect to subject
    matter, time period and geographical area.

    Definitions
    .

    "Affiliate" means with respect to any Person, any Person that controls, is
    controlled by or is under common control with such Person or an Affiliate of
    such Person.

    "Cause" means (i) the commission of a felony, (ii) willful conduct tending
    to bring the Company, Employer or any of their respective Subsidiaries into
    substantial public disgrace or disrepute, (iii) substantial and repeated
    failure to perform duties of the office held by Executive as reasonably
    directed by the Board, (iv) gross negligence or willful misconduct with
    respect to the Company, Employer or any of their respective Subsidiaries or
    any of their customers or suppliers involving willful dishonesty or fraud,
    (v) any material breach by Executive of his material obligations under this
    Agreement or any material written policies of the Company or (vi) the
    Executive's disqualification or bar by any governmental or self-regulatory
    authority from serving in any of the capacities contemplated by this
    Agreement. In each case above the burden of proving such action or omission
    is a "Cause" event shall be with Employer. In addition, Employer agrees it
    will permit Executive an opportunity to be heard by the Board before such
    dismissal. For purposes of this definition, an act or omission may by
    considered "willful" only if done in bad faith without a reasonable belief
    that such act or omission was in the best interest of the Employer or the
    Company.

    "Disability" means the disability of Executive caused by any physical or
    mental injury, illness or incapacity as a result of which Executive is
    unable to effectively perform the essential functions of Executive's duties
    as determined by the Board in good faith.

    "Good Reason" means (i) any action by the Company or Employer which results
    in a material reduction in Executive's title, status, authority or
    responsibility as Chief Executive Officer of Employer; (ii) a failure of the
    Company to nominate the Executive for election to the Board; or (iii) a
    reduction in Executive's Annual Base Salary, in each case without the prior
    written consent of Executive; provided, that in order to constitute a
    resignation with Good Reason, Executive must resign within thirty (30) days
    of an event which constitutes Good Reason.

    "Person" means an individual, a partnership, a limited liability company, a
    corporation, an association, a joint stock company, a trust, a joint
    venture, an unincorporated organization, investment fund, any other business
    entity and a governmental entity or any department, agency or political
    subdivision thereof.

    "Separation" means the time that Executive ceases to be employed by the
    Company, Employer or their respective Subsidiaries for any reason

    "Subsidiary" means, with respect to any Person, any corporation, limited
    liability company, partnership, association, or business entity of which (i)
    if a corporation, a majority of the total voting power of shares of stock
    entitled (without regard to the occurrence of any contingency) to vote in
    the election of directors, managers, or trustees thereof is at the time
    owned or controlled, directly or indirectly, by that Person or one or more
    of the other Subsidiaries of that Person or a combination thereof, or (ii)
    if a limited liability company, partnership, association, or other business
    entity (other than a corporation), a majority of partnership or other
    similar ownership interest thereof is at the time owned or controlled,
    directly or indirectly, by that Person or one or more Subsidiaries of that
    Person or a combination thereof. For purposes hereof, a Person or Persons
    shall be deemed to have a majority ownership interest in a limited liability
    company, partnership, association, or other business entity (other than a
    corporation) if such Person or Persons shall be allocated a majority of
    limited liability company, partnership, association, or other business
    entity gains or losses or shall be or control any managing director or
    general partner of such limited liability company, partnership, association,
    or other business entity. For purposes hereof, references to a "Subsidiary"
    of any Person shall be given effect only at such times that such Person has
    one or more Subsidiaries, and, unless otherwise indicated, the term
    "Subsidiary" refers to a Subsidiary of the Company.

    Notices
    . Any notice provided for in this Agreement must be in writing and must be
    either personally delivered, delivered via facsimile, mailed by first class
    mail (postage prepaid and return receipt requested) or sent by reputable
    overnight courier service (charges prepaid) to the recipient at the address
    below indicated:

    If to Employer or the Company:

    VeriFone Holdings, Inc.

    2099 Gateway Place, Suite 600

    San Jose, CA 95110

    Attention: Chairman, Compensation Committee

    Facsimile: (408) 232-7889

    If to Executive:

    Douglas G. Bergeron

    c/o VeriFone Holdings, Inc.

    2099 Gateway Place, Suite 600

    San Jose, CA 95110

    Facsimile: (408) 232-7889

    or such other address or to the attention of such other person as the
    recipient party shall have specified by prior written notice to the sending
    party. Any notice under this Agreement will be deemed to have been given
    when so delivered or sent or, if mailed, five days after deposit in the U.S.
    mail.

 1. General Provisions.
    Severability
    . Whenever possible, each provision of this Agreement will be interpreted in
    such manner as to be effective and valid under applicable law, but if any
    provision of this Agreement is held to be invalid, illegal or unenforceable
    in any respect under any applicable law or rule in any jurisdiction, such
    invalidity, illegality or unenforceability will not affect any other
    provision or any other jurisdiction, but this Agreement will be reformed,
    construed and enforced in such jurisdiction as if such invalid, illegal or
    unenforceable provision had never been contained herein.
    Complete Agreement
    . This Agreement embodies the complete agreement and understanding among the
    parties and supersedes and preempts any prior understandings, agreements or
    representations by or among the parties, written or oral, that may have
    related to the subject matter hereof in any way. The parties agree that this
    Agreement shall also supersede the remaining employment term of Executive
    under the 2007 Employment Agreement, and that Executive shall not be
    entitled to any further compensation benefits under the 2007 Employment
    Agreement, including any right of vesting in the equity awards granted
    thereunder the conditions to vesting of all of which the Company, Employer
    and Executive each irrevocably acknowledge and agree have not been and will
    not be met; provided however that the non-compensation obligations of the
    parties under the 2007 Agreement and this Agreement (such as those in
    Sections 2, 3 and 6(h)) shall be interpreted as continuing obligations, and
    determined not to have been suspended, terminated or in any manner
    interrupted by the execution and delivery of this Agreement.
    Counterparts
    . This Agreement may be executed in separate counterparts (including by
    means of facsimile), each of which is deemed to be an original and all of
    which taken together constitute one and the same agreement.
    Successors and Assigns
    . Except as otherwise provided herein, this Agreement shall bind and inure
    to the benefit of and be enforceable by Executive, the Company, the Employer
    and their respective successors and assigns;
    provided
    that the rights and obligations of Executive under this Agreement shall not
    be assignable.
    Choice of Law
    . The construction, validity and interpretation of this Agreement will be
    governed by and construed in accordance with the internal laws of the State
    of Delaware, without giving effect to any choice of law or conflict of law
    provision or rule (whether of the State of Delaware or any other
    jurisdiction) that would cause the application of the laws of any
    jurisdiction other than the State of Delaware.
    Remedies
    . Each of the parties to this Agreement will be entitled to enforce its
    rights under this Agreement specifically, to recover damages and costs
    (including attorney's fees) caused by any breach of any provision of this
    Agreement and to exercise all other rights existing in its favor. The
    parties hereto agree and acknowledge that money damages may not be an
    adequate remedy for any breach of the provisions of this Agreement and that
    any party may in its sole discretion apply to any court of law or equity of
    competent jurisdiction (without posting any bond or deposit) for specific
    performance and/or other injunctive relief in order to enforce or prevent
    any violations of the provisions of this Agreement.
    Amendment and Waiver
    . The provisions of this Agreement may be amended and waived only with the
    prior written consent of the Company, Employer and the Executive.
    Insurance
    . The Company or Employer, at its discretion, may apply for and procure in
    its own name and for its own benefit life and/or disability insurance on
    Executive in any amount or amounts considered available. Executive agrees to
    cooperate in any medical or other examination, supply any information, and
    to execute and deliver any applications or other instruments in writing as
    may be reasonably necessary to obtain and constitute such insurance.
    Executive hereby represents that he has no reason to believe that his life
    is not insurable at rates now prevailing for healthy men of his age.
    Business Days
    . If any time period for giving notice or taking action hereunder expires on
    a day which is a Saturday, Sunday or holiday in San Jose, CA, the time
    period shall be automatically extended to the business day immediately
    following such Saturday, Sunday or holiday.
    Indemnification and Reimbursement of Payments on Behalf of Executive
    . The Company, Employer and their respective Subsidiaries shall be entitled
    to deduct or withhold from any amounts owing from the Company or any of its
    Subsidiaries to Executive any federal, state, local or foreign withholding
    taxes, excise taxes, or employment taxes ("
    Taxes
    ") imposed with respect to Executive's compensation or other payments from
    the Company or any of its Subsidiaries or Executive's ownership interest in
    the Company, including, without limitation, wages, bonuses, dividends, the
    receipt or exercise of equity options and/or the receipt or vesting of
    restricted equity. In the event the Company or its Subsidiaries does not
    make such deductions or withholdings, Executive shall indemnify the Company
    and its Subsidiaries for any amounts paid with respect to any such Taxes,
    together with any interest, penalties and related expenses thereto.
    Reasonable Expenses
    . The Company agrees to pay any reasonable fees and expenses of Executive's
    counsel arising in connection with the negotiation and execution of this
    Agreement.
    Directors' and Officers' Insurance
    . Each of the Company and Employer agree that it shall obtain and maintain
    in full force and effect during the term of Executive's employment hereunder
    directors' and officers' insurance policies in amounts and with coverages
    customary for entities of the size and with the type of business of the
    Company and Employer, respectively.

* * * * *

 

IN WITNESS WHEREOF, the parties hereto have executed this Amended and Restated
Employment Agreement on the date first written above.

VERIFONE HOLDINGS, INC.

 

By: /s/ Leslie G. Denend

Name: Leslie G. Denend
Title: Director

 

VERIFONE, INC.

 

By: /s/ Robert Dykes

Name: Robert Dykes
Title: CFO

 

/s/ Douglas G. Bergeron



Douglas G. Bergeron